            Case 3:18-cv-02211-YY       Document 32        Filed 12/06/19    Page 1 of 2




Megan E. Glor, OSB No. 930178
Email: megan@meganglor.com
John C. Shaw, OSB No. 065086
Email: john@meganglor.com
Megan E. Glor, Attorneys at Law, PC
707 NE Knott Street, Suite 101
Portland, OR 97212
Telephone: (503) 223-7400
Facsimile: (503) 751-2071

Attorneys for Plaintiff



                                UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION


ELIZABETH REDDY,
                                                  Case No. 3:18-cv-2211-YY
                   Plaintiff,

       v.                                         DECLARATION OF MEGAN E. GLOR IN
                                                  SUPPORT OF PLAINTIFF’S UNOPPOSED
LIFE INSURANCE COMPANY OF                         MOTION FOR 10-DAY EXTENSION TIME
NORTH AMERICA,

                   Defendant.



       I, Megan E. Glor, do hereby declare under penalty of perjury and in accordance with the

laws of the State of Oregon that the following statements are true and based upon personal

knowledge.

       1.      I represent Plaintiff Elizabeth Reddy in this matter.




DECLARATION OF MEGAN E. GLOR IN SUPPORT OF                             Megan E. Glor, Attorneys at Law
PLAINTIFF’S UNOPPOSED MOTION FOR 10-DAY                                 707 NE Knott Street, Suite 101
                                                                            Portland, OR 97212
EXTENSION OF TIME                                                              503-223-7400
            Case 3:18-cv-02211-YY        Document 32       Filed 12/06/19      Page 2 of 2




       2.      I discovered after the parties’ recent filing of their Joint Status Report (Dkt. No. 29)

(“JSR”) that the proposed deadline of December 13, 2019, for the filing of Plaintiff’s Motion

regarding prejudgment interest will not allow sufficient time for Plaintiff to gather all information

and documents needed to complete the Motion. Accordingly, I hereby seek a 10-day extension to

file the Motion, with corresponding 10-day extensions for the filing of Defendant’s Response and

Plaintiff’s Reply.

       3.      This Motion is not made for the purpose of delay.

       I declare under penalty of perjury that the foregoing is true and correct.

       DATED December 6, 2019

                                                      s/ Megan E. Glor
                                                      Megan E. Glor, OSB No. 930178




DECLARATION OF MEGAN E. GLOR IN SUPPORT OF                               Megan E. Glor, Attorneys at Law
PLAINTIFF’S UNOPPOSED MOTION FOR 10-DAY                                   707 NE Knott Street, Suite 101
                                                                              Portland, OR 97212
EXTENSION OF TIME                                                                503-223-7400
